Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2. 	This communication is responsive to amendment filed on 10/12/21. Claims 1, 4-8, 11-15, and 17-20 have been amended. Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Rodriguez (Attorney Regi. No. 71274) on 12/7/21.
The claim have been amended as follows: 
Referring to claim 1, Ln. 20, 
Remove the word -- of -- after the word -- second setting type—at the end of Ln. 20.

					Allowable Subject Matter
4.          The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Fadell (hereinafter known as “Fadell 1”) (US PG Pub: 2015/0006463) appears to teach a heating, ventilation, and air conditioning (HVAC) control device, comprising: a memory operable to store a predicted occupancy schedule for a space comprising a plurality of time entries; wherein: each time entry is associated with a day of the 
	Fadell (hereinafter known as “Fadell 2”) (US PG Pub: 2012/0131504) appears to teach and configured to: receive a user input for controlling an HVAC system, wherein the user input comprises instructions for an occupancy setting; determine whether the user input indicates an energy saving occupancy setting.
	Krumm (US PG Pub: 2012/0310376) disclose occupancy prediction based on historical occupancy patterns, as shown in the example flow diagram 100.
None of the prior art on record taken either alone or in obvious combination disclose
the “modify the predicted occupancy schedule by setting the first plurality of time entries to a present status in response to determining that the user input indicates a second setting type; obtain historical set point temperature information for the space within a predetermined time period, wherein the historical set point temperature information comprises a range of set point temperatures for the space during the predetermined time period; determine a set point temperature for the space during the predetermined time period that corresponds with the energy saving occupancy setting; modify the predicted occupancy schedule by setting the first plurality of time entries to the determined set point temperature” in combination with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
5. 	Claims 2-7 are allowed due to their direct/indirect dependency on claim 1.


Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116